STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made this December 5, 2017
(“Agreement Date”), by and among MINDS + MACHINES GROUP LTD., a corporation
organized under the laws of the British Virgin Islands (the “Purchaser”) and
DIGITALTOWN, INC., a Minnesota corporation (the “Company” or the “Seller”).  The
Purchaser and the Seller shall individually be referred to as a “Party” and
collectively as the “Parties”.

WITNESSETH

WHEREAS, the Purchaser wishes to purchase up to US$2,000,000 of common stock
(“Common Stock”) of the Seller, par value US$0.001 per share (the “Shares”),
whose shares of Common Stock are quoted on the OTC Markets under the symbol
DTGW; and

WHEREAS, the Purchaser wishes to purchase from the Seller, and the Seller wishes
to sell to the Purchaser, the Shares pursuant to the terms and conditions set
forth herein; and

NOW THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

1.1

Sale and Purchase of Shares.

(a)

The Seller hereby agrees to sell to the Purchaser the Shares, and the Purchaser
hereby agrees to purchase such Shares, subject to the terms and conditions of
this Agreement. The purchase price for that portion of the Shares to be paid for
and issued in each Closing (as defined below) will be equal to the thirty (30)
day volume weighted average price of the Common Stock as traded on the Pink
Sheets calculated from the last trading day prior to each Closing date
multiplied by the number of shares set forth below for each Closing (number of
Shares at a Closing x 30 day VWAP of DTGW).

(b)

The Purchase Price will be paid as follows: i) five hundred thousand dollars
(US$500,000) for the First Closing (as defined below) on December 6, 2017, ii)
five hundred thousand dollars (US$500,000) for the Second Closing (as defined
below) on March 1, 2018; iii) five hundred thousand dollars (US$500,000) for the
Third Closing on June 1, 2017; and iv) five hundred thousand dollars
(US$500,000) for the Fourth Closing on September, 2018.

(c)

The purchase price per share for that portion of the Shares to be paid for and
issued in each Closing (as defined below) will be equal to five hundred thousand
dollars (US$500,000) divided by the 30 (thirty) day volume weighted average
closing price of the Common Stock as traded on the OTCMarkets calculated from
the last trading day prior to each Closing date  (US$500,000 ÷ 30 day VWAP of
DTGW, the “VWAP Calculation”). Each of the First Closing, Second Closing, Third
Closing and Fourth Closing, is a “Closing” and collectively











--------------------------------------------------------------------------------

the “Closings”.  By way of example, if at the date of Closing the VWAP
Calculation is $.25, the number of shares to be issued to the Purchaser will be
two million (2,000,000)

(d)

Except to any written commitments by the Seller prior to the date of this
Agreement but which may be effectuated in the future, if in the ninety (90) days
prior to a Closing (“Look-Back Period), as defined in Section 1.1(b) above, the
Seller sell shares of its common stock for a price per share that is less than
the price per share as determined by Section 1.1(c) above, the Seller shall
issue additional shares to the Purchaser, so that the price per share of the
shares issued to the Purchaser within the Look-Back Period equals the lowest
price per share issued by the Seller during the Look-Back Period.  This
provision only affects shares issued during the Look-Back Period.  

(e)

Notwithstanding the foregoing, if the number of Shares to be issued pursuant to
Section 1.1(c) above shall result in the Purchaser owning more than twenty
percent (20%) of the issued and outstanding shares of common stock of the
Seller, the Purchaser shall not be required to make the full payment.  The
Purchaser shall only be required to make a payment equal to an amount that will
result in Purchaser owning nineteen and nine/tenths percent (19.9%) of the
issued and outstanding shares of common stock of the Seller, after such
issuance.

(f)

Notwithstanding the foregoing, in the event that Seller will be sold, merged or
otherwise acquired, or intends to sell all or substantially all of its assets
prior to all Closings having taken place, in such event, Seller shall provide
Purchaser with not less than 30 (thirty) days prior written notice of such
event, and Purchaser shall have the right to purchase any unpurchased Shares
prior to such event.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller represents and warrants as follows:




2.1

Authorization to Convey the Shares.  The Seller has full power and authority to
sell and issue the Shares to the Purchaser and otherwise consummate the
transactions contemplated by this Agreement and receive payment for the Shares
as contemplated by this Agreement. The Purchaser shall acquire good and
marketable title to the Shares, free and clear of all liens. No authorization,
approval or consent of any third party is required for the lawful execution,
delivery and performance of this Agreement by the Seller.




2.2

Noncontravention.  This Agreement constitutes a valid and legally binding
obligation of the Seller, enforceable against it in accordance with its terms.
 Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby in the manner herein provided, will
constitute a violation of or default under, or conflict with, any judgment,
decree, statute or regulation or any governmental authority applicable to the
Seller or any contract, commitment, agreement or restriction of any kind to
which any Seller is a party or by which its assets are bound.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
described herein will not, violate











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 2




--------------------------------------------------------------------------------

applicable law, or any mortgage, lien, agreement, indenture, lease or
understanding (whether oral or written) of any kind outstanding relative to the
Seller.




2.3

Approval of Agreement. This Agreement is the legal, valid, and binding
obligation of the Seller enforceable in accordance with its terms.




2.4

Governmental Authorizations.  Other than a filing of a Form D with the
Securities and Exchange Commission after Closing, the Seller is not required to
obtain authorization, approval, consent, or order of, or make a registration or
filing, with, any court or other governmental body in connection with the
execution and delivery by the Seller of this Agreement and the consummation by
the Seller of the transactions contemplated hereby.




2.5

No Misrepresentations.  None of the information contained in the representations
and warranties of the Seller set forth in this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein not misleading.  




2.6

Statement Disclosures.  That the statements of the Company contained in its
filings with the Securities and Exchange Commission and/or the OTC Markets are
true and accurate, and that there are no claims, creditors, liens or
encumbrances of any kind, nature or description that are not set forth in the
financial and other statements filed.




2.7.

Other Disclosures. That any oral or written communications of the Company with
the Purchaser are true and accurate, and do not contain any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein not misleading.




2.8

Going Concern.  The Board of Directors of Company have taken action to insure
the the Seller is a going concern prior to the purchase of any Shares hereunder.

  

The Seller and Rob Monster represent and warrant as follows:




2.9

Tag Along Rights. If Rob Monster or any related party (the “Selling Party”)
proposes to sell, to a third-party purchaser in one transaction or in a series
of related transactions (a “Tag Along Sale”) more than 10% of the Selling
Party’s equity interest in the Seller than the Purchaser shall have the right
(the “Tag Along Right”) to participate in such Tag Along Sale on the same terms
as the Selling Party. Selling Party shall provide Purchaser, in writing, with
any and all material information concerning the Tag Along Sale, and the Tag
Along Party shall have 30 (thirty) days from its receipt of such information to
inform the Selling Party if it wished to participate in such Tag Along Sale.







ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

3.1

Restricted Stock.  The Purchaser understands that the Shares are restricted
stock, which have not been registered with the Securities and Exchange
Commission, any state securities agency or any foreign securities agency, and
further, the issuance of Common Stock











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 3




--------------------------------------------------------------------------------

has not been approved or disapproved by the Securities and Exchange Commission,
any state securities agency or any foreign securities agency.  It is further
understood and agreed that the Shares subscribed for hereunder may not be
offered, sold, transferred, pledged or hypothecated to any persons in the
absence of registration under the Securities Act of 1933 and applicable state
securities laws, or an opinion of counsel satisfactory to the Company, which
opinion shall not be unreasonably withheld, that such registration is not
required. It is further understood that a legend will be placed on any
certificate issued which contains the restrictions set forth herein




3.2

No. Distribution.  The Purchaser is acquiring the Shares for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for resale, distribution or fractionalization thereof in whole or
in part, and no other person has a direct or indirect beneficial interest in the
amount of restricted Shares the Purchaser is acquiring herein. Further, the
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to the restricted Shares the Purchaser is acquiring.

3.3

Suitability. Purchaser understands that an investment in the Shares is a
speculative investment which involves a high degree of risk and the potential
loss of its entire investment, and confirms that the Shares would be suitable
and consistent with its investment purposes, and the Purchaser can bear the
risks of this investment. The Purchaser has had the opportunity to review the
filings of the Seller with the U.S. Securities and Exchange Commission, and has
made all necessary inquiries of management of the Seller with regards to such
filings.







ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER

The obligations of the Purchaser under this Agreement are subject to the
satisfaction or waiver by the Purchaser of the following conditions precedent on
or before the Agreement Date unless otherwise specified:

4.1

Warranties True as of each Closing; No Material Adverse Effect. The
representations and warranties of the Seller contained herein shall have been
accurate, true and correct on and as of the Agreement Date and on and as of a
Closing, and Seller has affirmed, in writing: the representations and warranties
set forth herein prior to said Closing, and that no Material Adverse Effect has
occurred.




4.2

Compliance with Agreements and Covenants.  The Seller shall have performed and
complied with all of its respective covenants, obligations and agreements
contained in this Agreement to be performed and complied with by them on or
prior to the Agreement Date.




4.3

Consents and Approvals.  The Purchaser shall have received written evidence
satisfactory to the Purchaser that all consents and approvals required for the
consummation of the transactions contemplated hereby have been obtained.














DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 4




--------------------------------------------------------------------------------

4.4

Actions or Proceedings.  No action or proceeding by any governmental authority
or other person shall have been instituted or threatened which could enjoin,
restrain or prohibit, or could result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby.




4.5

Change of Control of Purchaser.  The obligations of the Purchaser pursuant to
Section 1.1 above shall be terminated upon a change of control of the Purchaser.
 A change of control is defined as: a) an acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership of more than fifty percent (50%) of
the then-outstanding shares of common stock of the Purchaser; b) the
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding company common
stock immediately prior to such Corporate Transaction will beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the
outstanding shares of common stock of the acquiring entity; or c) the approval
by stockholders of a complete liquidation or dissolution of the Purchaser.




ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

The obligations of the Seller under this Agreement are subject to the
satisfaction or waiver by the Seller of the following conditions precedent on or
before the Closing Date:

5.1

Warranties True as of the Agreement Date.  The representations and warranties of
the Purchaser contained herein shall have been accurate, true and correct on and
as of the Agreement Date; and

5.2

Compliance with Agreements and Covenants. The Purchaser shall have performed and
complied with all of its respective covenants, obligations and agreements
contained in this Agreement to be performed and complied with by it on or prior
to the Agreement Date; and

5.3

Consents and Approvals.  The Seller shall have received written evidence
satisfactory to the Seller that all consents and approvals required for the
consummation of the transactions contemplated hereby have been obtained, and all
required filings have been made; and

5.4

Actions or Proceedings.  No action or proceeding by any governmental authority
or other person shall have been instituted or threatened which could enjoin,
restrain or prohibit, or could result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby; and

5.5

The Agreement has not been Terminated (as set forth below).














DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 5




--------------------------------------------------------------------------------

 ARTICLE VI

TERMINATION

6.1

Termination.  This Agreement may be terminated at any time on or prior to a
Closing:

(a)

By the mutual consent of the Seller and the Purchaser;

(b)

By either party by giving written notice to the other party ten (10) days before
a Closing, beginning with the Second Closing

(c)

By the Purchaser:

(i)

if there shall have been a breach of any covenant, representation or warranty or
other agreement of the Seller hereunder, and such breach shall not have been
remedied within ten (10) business days after receipt by the Seller of a notice
in writing from the Purchaser specifying the breach and requesting such be
remedied; or

(ii)

if Rob Monster ceases, for any reason, to be the Chief Executive Officer and/or
a director of Seller; or

(iii)

there has been any materially adverse change in or effect on the financial
condition, business, operations, assets, properties, personnel or results of
operations of the Seller and its subsidiaries, taken as a whole (“Materially
Adverse Effect”), except, in each case, for any such effect resulting from or
arising out of (A) general economic, industry, political and similar conditions,
or (B) changes or developments in financial or securities markets in general; or

(iv)

Prior to the Second Closing, Seller has not received, or entered into  a written
firm commitment for an additional US$1,000,000 (One Million US Dollars) in
investment capital through the sale of its Common Stock.  The terms of such firm
commitment shall include, inter alia, that closing occur within four (4) weeks
of said commitment.

(d)

By the Seller, if there shall have been a breach of any covenant, representation
or warranty or other agreement of the Purchaser hereunder, and such breach shall
not have been remedied within ten (10) business days after receipt by the
Purchaser of notice in writing from the Seller specifying the breach and
requesting such be remedied.

6.2

Effect of Termination.  If this Agreement is terminated pursuant to Section 6.1,
all obligations of the Parties hereunder shall terminate, except for the
obligations set forth in Articles   7.6, 7.9, 7.10, 7.11, 7.12 and 7.13, which
shall survive the termination of this Agreement.











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 6




--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1

Expenses.  The Seller shall pay all expenses of the Company (including
attorneys’ fees and expenses), and the Purchaser shall pay all expenses of the
Purchaser (including attorneys’ fees and expenses), in each case incurred in
connection with this Agreement and the transactions contemplated hereby.




7.2

Amendment.  This Agreement may be amended, modified or supplemented but only in
writing signed by each of the Parties hereto.




7.3

Notices.  Any notices to be given hereunder by either party to the other may be
given either by personal delivery in writing or by electronic mail, read receipt
encoded, or mail, registered or certified, postage prepaid with return receipt
requested and shall be addressed to the parties at the addresses provided by the
other, but each party may change the address by written notice in accordance
with the paragraph. Notices delivered personally will be deemed communicated as
of two (2) business days after mailing.  Electronic notices shall be deemed
communicated the earlier of the date the sender received acceptance of a read
receipt, or two days after sending the electronic notice.




7.4

Waivers.




(a)

The failure of a Party hereto at any time or times to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same.

(b)

No waiver by a Party of any condition or of any breach of any term, covenant,
representation or warranty contained in this Agreement shall be effective unless
in writing, and no waiver in any one or more instances shall be deemed to be a
further or continuing waiver of any such condition or breach in other instances
or a waiver of any other condition or breach of any other term, covenant,
representation or warranty.

7.5

Counterparts.  This Agreement may be executed in one or more counterparts, and
by different Parties hereto in separate counterparts, each of which when so
executed shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Execution may be by electronic or actual
signature.




7.6

Interpretation.




(a)

The headings preceding the text of Articles and Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.

(b)

The use of the masculine, feminine or neuter gender herein shall not limit any
provision of this Agreement. The use of the terms “including” or “include” shall
in all cases herein mean “including, without limitation” or “include, without
limitation”, respectively.











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 7




--------------------------------------------------------------------------------

(c)

Consummation of the transactions contemplated herein shall not be deemed a
waiver of a breach of or inaccuracy in any representation, warranty or covenant
or of any party's rights and remedies with regard thereto.

(d)

No specific representation, warranty or covenant contained herein shall limit
the generality or applicability of a more general representation, warranty or
covenant contained herein.

(e)

A breach of or inaccuracy in any representation, warranty or covenant shall not
be affected by the fact that any more general or less general representation,
warranty or covenant was not also breached or inaccurate.

7.7

Assignment.




(a)

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective estates, heirs, legal representatives, successors
and assigns.

(b)

No assignment of any rights or obligations hereunder may be made by the
Purchaser or by the Company without the prior written consent of the other
party; provided, notwithstanding the foregoing, Purchaser may assign this
Agreement in the event of a sale, merger or other acquisition of Purchaser or
the sale of all or substantially all of its assets, so long as the assignee
accepts the terms of this agreement in writing.

7.8

No Third-Party Beneficiaries.   This Agreement is solely for the benefit of the
Parties hereto and, to the extent provided herein, their respective estates,
heirs, successors, affiliates, directors, officers, employees, agents and
representatives, and no provision of this Agreement shall be deemed to confer
upon other third parties any remedy, claim, liability, reimbursement, cause of
action or other right.




7.9

Publicity.  Prior to the Agreement Date, except as required by law or the rules
of any stock exchange, no public announcement or other publicity regarding the
transactions referred to herein shall be made by the Purchaser, the Seller or
any of their respective affiliates, officers, directors, employees,
representatives or agents, without the prior written agreement of each of the
Purchaser and the Seller, in any case, as to form, content, timing and manner of
distribution or publication; provided, however, that nothing in this Section
shall prevent either party from discussing such transactions with those persons
whose approval, agreement or opinion, as the case may be, is required for
consummation of such particular transaction or transactions.




7.10

Severability.  If any provision of this Agreement shall be held invalid, illegal
or unenforceable, the validity, legality or enforce ability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.




7.11

Remedies Cumulative.   Unless otherwise specified, the remedies provided in
this, Agreement shall be cumulative and shall not preclude the assertion or
exercise of any other rights or remedies available by law, in equity or
otherwise.











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 8




--------------------------------------------------------------------------------




7.12

Entire Understanding.  This Agreement sets forth the entire agreement and
understanding of the Parties hereto and supersede any and all prior agreements,
arrangements and understandings among the Parties.




7.13

Applicable Law; Resolution of Disputes; Venue.




(a)

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Washington without giving effect to the
principles of conflicts of law thereof.

(b)

JURISDICTION AND VENUE; WAIVER OF JURY TRIAL.  This Agreement is subject to the
exclusive jurisdiction of the courts of the County of King, State of Washington
and of the United States of America, without reference to conflict of law
principles.  THE PARTIES HEREBY (I) AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY A JURY, AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO
THE FULLEST EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY AND KNOWINGLY AND VOLUNTARILY
GIVEN, BY EACH OF THE PARTIES HERETO.

(c)

In the event that litigation is required to enforce any of the obligations
hereunder, the prevailing party shall be entitled to its attorney fees and
costs, including pre-trial and appellate costs, from the non-prevailing party
(for any litigation, arbitration or mediation, whether a lawsuit is filed or
not).  

(Signature Page Follows)











DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.







SELLER




DIGITALTOWN, INC.:










By: ___/s/ Robert Monster___________

Name: Robert Monster

Its: CEO

PURCHASER:




MINDS + MACHINES GROUP LTD.:







By:___/s/ Michael Salazar_______________

      Name:  Michael Salazar

      Title:   COO




ROBERT MONSTER

Personally, and on behalf of his heirs,

successors and assigns.










_____/s/ Robert Monster___________

 














DIGITALTOWN – MINES + MACHINE GROUP STOCK PURCHASE AGREEMENT - 10


